Citation Nr: 0532451	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial or staged rating in excess of 50 
percent for service connected post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for PTSD 
with an evaluation of 50 percent effective April 17, 2001.  
The veteran has appealed for a higher initial rating.

A claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

In his Substantive Appeal (VA Form 9), received by the RO in 
July 2003, the veteran requested a hearing before a Member of 
the Board at the RO (i.e., Travel Board hearing).  However, 
he withdrew that request in August 2003 correspondence.  See 
38 C.F.R. § 20.704(e) (2005).

The claim on appeal was remanded by the Board to the RO in 
February 2005 for further development, to include affording 
the veteran with a more current VA psychiatric examination.  
The purposes of that remand have been met. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's PTSD has been manifested by moderate 
symptoms that more nearly approximate occupational and social 
impairment with reduced reliability and productivity; the 
preponderance of the evidence is against a finding of PTSD 
productive of occupational and social impairment, with 
deficiencies in most areas.   


CONCLUSION OF LAW

The criteria for the assignment of an initial or staged 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 
9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 2002 rating decision; the June 
2003 Statement of the Case; the February 2005 Board Remand; 
the July 2005 Supplemental Statement of the Case; and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
a higher initial rating or staged rating for his service 
connected PTSD, and complied with VA's notification 
requirements.  The Statement of the Case and Supplemental 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated September 2001, April 2004, and 
February 2005 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for a higher initial rating or staged rating for his service 
connected PTSD, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in September 2001, prior to the February 2002 RO 
rating decision.  VCAA notice was also provided in February 
2005.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statements of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
Under these circumstances, the failure to use the exact 
language of 38 C.F.R. § 3.159(b)(1) with respect to this 
"fourth element" was harmless, non-prejudicial error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).    

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
September 2001, April 2004, and February 2005 correspondence 
and asked him to identify all medical providers who treated 
him for PTSD.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA psychiatric 
examinations in October 2001 and June 2005, which were 
thorough in nature and included detailed histories and mental 
status examinations.  Because the veteran expressed 
dissatisfaction with the former evaluation, the Board 
remanded the case to afford him the latter examination.  The 
Board finds these examinations were adequate for rating 
purposes.  That is, they provided sufficient findings upon 
which to determine the severity of the veteran's PTSD.  There 
is no duty to provide another examination or medical opinion.  
Id. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from December 1968 to 
September 1970.  His service includes combat in Vietnam.  

The veteran filed a claim for service connection for PTSD in 
April 2001.  He then underwent a VA examination in October 
2001.  History obtained from the veteran at that time 
included current employment as a plumber who works as a 
supervisor in charge of the installation of heating and air 
conditioning systems.  It was noted that he has several 
employees who work directly under him and has worked for the 
company for 15 years.  It was further reported that the 
veteran was since 1977; that the marriage is still intact, 
stable, and supportive; and that it had produced two 
children, ages 19 and 18.  

The veteran stated that after returning from Vietnam, he 
began to experience intrusive, disturbing, and recurrent 
daily thoughts and images of his Vietnam experiences.  The 
images produced psychological distress, but not fear.  His 
primary emotion was anger.  Upon returning from Vietnam, he 
had nightmares on a nightly basis.  He began to drink heavily 
in order to help him fall asleep.  The intrusive thoughts and 
nightmares produced psychological responses in the form of a 
racing heart, increased breathing rate, sweating, and a dry 
mouth.  Additional history included intrusive thoughts and 
images to occur upon hearing loud noises, helicopters, (an 
odor that suggested) burning flesh.  

The veteran had multiple symptoms of avoidance.  For example, 
he avoided conversations with others about Vietnam, crowds 
such as in stores and sporting events, and firework displays.  
His social functioning was also quite restricted.  He stated 
that he loves to hunt because it gives him a feeling of 
power.  The veteran also indicated that he has many guns 
around the house such that from any place in the house, he is 
able to reach a gun in two seconds.  

The veteran reported that since coming back from Vietnam, he 
has had a persistent feeling of detachment and estrangement 
from other people.  Shortly after Vietnam, he would often go 
into the hills with a rifle just to get away from people.  He 
acknowledged having experienced a restricted range of affect.  
He reported feeling though he had lost his capacity to feel 
emotions, including love.  He believes he has recovered the 
ability to feel these emotions due to his wife's patience and 
willingness to accept him.  

The veteran also reported getting easily angered (although he 
admitted that he has always been hot tempered).  He is 
intolerant of people who fail to show caution and careful 
attention to their work.  Outside of his family and close 
friends, the only people with whom he maintains contact are 
his coworkers.  

Upon the mental status part of the October 2001 examination, 
the veteran showed good personal hygiene; and gave quick and 
complete answers to questions.  He acknowledged that he uses 
alcohol on a daily basis (usually beer but sometimes hard 
liquor).  The clinician found no reason to believe that his 
use of alcohol affected his judgment or related in any way to 
his PTSD symptoms.  The veteran stated that he had thoughts 
of suicide many times, but never attempted it or even had a 
plan to attempt it.  He denied ever experiencing 
hallucinations and the clinician could not detect any 
evidence of delusional thoughts.  His memory was good.  The 
veteran was also found to be oriented as to time, place, 
person, and circumstance.  His judgment appeared intact, hi 
insight seemed good, and his affect was generally 
appropriate.  The veteran's capacity to abstract secondary 
meaning of proverbs was also good.  

The psychiatrist diagnosed the veteran with PTSD with a 
Global Assessment of Functioning (GAF) score of 60.  The 
clinician noted moderate difficulty in social and 
interpersonal relationships but the veteran appeared reliable 
and able to accept responsibility.  The psychiatrist was of 
the impression that the veteran suffered from moderate to 
severe PTSD symptoms.  

Since the October 2001 VA examination, the veteran indicated 
that his psychiatric symptoms had worsened and that he was 
having increased difficulty communicating with personnel at 
his job site.  In his July 2003 VA Form 9, he stated that he 
does not supervise people at work, and that the clinician was 
in error in reporting that he does.  Instead, he stated that 
he doesn't interact with any other employees and that he 
receives all his job duties over the phone.  The veteran 
further noted that he has no social life at all, and that he 
goes hunting as a ritualistic behavior to remind himself that 
he is still alive.  

The veteran underwent another VA examination in June 2005.  
He reported that his marriage was still intact and that he is 
still working as a plumber.  He still has intrusive thoughts 
and images; nightmares approximately 2-3 times per month that 
produce sweating and heart racing.  He still has the same 
symptoms of avoidance (of talking about Vietnam, crowds, 
military parades, fireworks, and airshows).  He reported that 
after Vietnam, he did not feel that he would achieve normal 
life expectancy, or that he would have a career, marriage, or 
children.  The veteran still had symptoms of arousal and 
persistent sleep disturbances.  He reported difficulty 
concentrating over the past couple of years.  He is 
hypervigilant, and has to investigate any unusual sounds that 
he hears at night.  He still has an exaggerated startle 
response.  The clinician found no clear evidence of 
depression.

Upon examination, the veteran was neatly dressed and showed 
good personal hygiene.  He gave clear and complete responses 
to questions.  He showed no irritability during the 
examination.  He seemed quite honest, although his answers 
were often short.  He acknowledged that he still uses alcohol 
on a daily basis, but once again the clinician noted that it 
did not appear to affect his judgment or work performance.  
The clinician found no evidence of a thought disorder or 
communication impairment.  The veteran's memory was good and 
he was oriented to time, person, place, and circumstance.  
His judgment was intact and sound, his insight was fair, his 
affect was sober but generally appropriate, and the veteran's 
responses to proverbs were concrete.

The clinician diagnosed the veteran with PTSD and noted that 
he has a good personal support structure in his wife, 
children, and mother.  He has good friends although he is not 
a member of any clubs, organizations, or churches.  He has no 
severe financial problems or problems with healthcare access.  
His GAF score was 55 and the clinician noted that he 
continues to have significant difficulty in social 
interaction and interpersonal relationships.  He has sought 
no medical care for his PTSD and is not under care at any VA 
Medical Center.  The clinician noted that the veteran's 
status has deteriorated somewhat since his earlier 
examination.  He seems more irritable and less capable of 
feeling at ease (hence the reduction of the GAF score from 60 
to 55).  He recommended that the veteran seek psychiatric 
care but he declined because he does not seem to think that 
psychiatric care or medication will help him.  The veteran 
remains fully employed as a plumbing supervisor for a 
plumbing contractor.  Although his PTSD is moderately severe, 
he is both reliable and highly skilled as a plumber.  The 
veteran reported that his employer thinks highly of his work 
and dependability.  The clinician found that the veteran is 
competent to mange his own affairs.  




Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

As noted in the introduction above, a claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
regarding PTSD:
A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

Analysis

The veteran's PTSD is currently rated 50 percent.  The 
criteria for the next highest rating of 70 percent are 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

The Board notes that the reports of the veteran's VA 
psychiatric examinations in recent years show that he has 
been married for nearly 30 years and has raised two children.  
There was no evidence to show any problems in his family 
relationships. That is, it is apparent that the veteran has 
been able to maintain effective relationships with his 
family.  He has also managed to sustain employment and has 
indicated that he is highly regarded by his employer for his 
skills and dependability.  He has stated that he is 
intolerant of people on the job who fail to exercise caution 
and careful attention to work, but there is no indication 
that his work has suffered as a result.  The psychiatric 
disability picture that has been presented more nearly 
approximates moderate versus severe functional impairment.

The Board acknowledges that one of the VA clinician stated 
that the veteran's symptoms are "moderately severe."  
However, there is no indication that the veteran suffers from 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.  The veteran never displayed symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene; or inability to 
establish and maintain effective relationships.  Thus, the 
recent examinations do not show most of the manifestations 
characteristic of a 70 percent rating under the applicable 
rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
There are some mood deficiencies but such is within the 
disturbances of motivation and mood contemplated by the 
current 50 percent rating.  The mood symptoms do not 
approximate those associated with the 70 percent rating.  Id.

The Board is cognizant of the fact that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, 
the adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.  In this 
case, aside from the finding that the veteran does not have 
the examples of symptoms characteristic for a rating in 
excess of 50 percent, and his history of relative stability 
both domestically and with his employment, his GAF scores of 
60 and 55 reported in recent years are also not indicative of 
such a rating; these scores more nearly approximate moderate 
versus severe symptomatology.  The Board specifically notes 
that a GAF of 51-60, indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers), whereas a GAF of 41-50 indicates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see also 38 C.F.R. § 4.130 (2005).  The 
veteran's GAF scores o0f 55 and 60 fall squarely within the 
moderate range noted above.

In reaching this decision, the Board is not concluding that 
the veteran's PTSD is free of symptoms or functional 
impairment.  On the contrary, his current 50 percent rating 
takes into account appreciable social and industrial 
impairment.  The question here is one of degree.  
Consideration of all of the relevant clinical evidence, to 
include the absence of pertinent symptoms characteristic of a 
70 percent rating and the GAF scores noted above, shows that 
the preponderance of the evidence is against a finding of 
occupational and social impairment, with deficiencies in most 
areas.  Accordingly, an initial or staged rating in excess of 
50 percent for PTSD is not warranted.

As the preponderance of the evidence is against the claim for 
the assignment of an initial or staged rating in excess of 50 
percent, the benefit-of-the-doubt doctrine does not apply, 
and the claim for the assignment of an initial or staged 
rating in excess of 50 percent for PTSD must be denied.  
38 U.S.C.A. § 5107(b); also see, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001). 





ORDER

Entitlement to the assignment of an initial or staged rating 
in excess of 50 percent for PTSD is denied.  



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


